Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 09/06/2022.
Claims 1-20 are currently pending.
Claims 1-6, 13, 14, 16, 18, and 19 are currently examined in this office actions.

Election/Restrictions
Claims 7-12, 15, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/06/2022.
Applicant's election with traverse of Species I (figs. 1a-1d) in the reply filed on 09/06/2022 is acknowledged.  The traversal is on the ground(s) that “that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species”. 
This is argument is not found persuasive because 37 CFR 1.146 notes, “In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby... However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application”. The various and sundry embodiments each disclose different structures and features which are deemed to be mutually exclusive in many cases and not obvious variants in others. As such, this would necessitate a search burden in having to pursue each of the plethora of distinct embodiments.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden (US 4524895 A).
Regarding claim 1, Lunden discloses a device (Fig. 1a) for manually or mechanically producing a tubular packaging material of a paper web wound to form a roll, which forms an internal cavity, from which the paper web can be drawn to form the packaging material (Abstract), the device comprising: 
a receptacle (20) for at least partially circumferentially encompassing the roll (Col 3 lines 47-68); and an axial holder (27) for holding an end face (Proximate 27) of the roll, wherein the axial holder (27) has a wall (25), in which a dispensing opening (26) for dispensing the packaging material in an axial dispensing direction (longitudinal direction towards 26) is formed, 
wherein the wall (25) has an inner guide contour (Fig. 7b), which tapers in a funnel-like manner in the axial dispensing direction (longitudinal direction towards 26) from the receptacle to the dispensing opening (26), 
wherein the wall (25) is provided with at least one front axial recess (28) at a front end of the axial holder (27) in the axial dispensing direction, 
Lunden is silent regarding that the front axial recess extends at least 10 millimeters in the axial dispensing direction, starting at the front end of the axial holder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the front axial recess extends at least 10 millimeters in the axial dispensing direction, starting at the front end of the axial holder, since such a modification would have involved a mere change in the size. of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. IJ1 re Rose, 105 USPQ 237 (CCPA 1955). Lunden already teaches that there is a need for making the tear means in the shape of a cylindrical sleeve or a cone which widen downwards in order to eliminate need of cutting oneself with the toothed edge (Col 1 lines 25-30)
Regarding claim 2, wherein the wall (25) for forming the at least one front axial recess (28) bifurcates in the circumferential direction (Fig. 7b) and transversely to the axial dispensing direction such that the width of the front axial recess (28) increases transversely to the axial dispensing direction in the course of the axial recess in the axial dispensing direction (Fig. 7b).
Regarding claim 3, wherein the at least one front axial recess (28) defines an acute opening angle at least in a rear clamping section in the axial dispensing direction (Fig. 7b).
Regarding claim 4, wherein the outer edges of the wall (25) located opposite one another in the circumferential direction, which limit the one front axial recess (28), run in a curved continuously rounded manner (Fig. 7b), such that the circumferential width of this axial recess increases continuously in the axial dispensing direction (Fig. 7b).
Regarding claim 5, wherein the front end of the axial receptacle (20) is formed by continuously rounded outer edges (Fig. 7b), wherein outer edges adjoining one another transition into one another continuously with constant curvature (Fig. 7b).
Regarding claim 6, Lunden teaches wherein the inner guide contour of the wall (25) runs continuously in the axial dispensing direction (Fig. 7b), and is free from jumps or edges in the axial dispensing direction (longitudinal direction towards 26) starting at the front end of the axial holder to the receptacle (20), to connect directly to the receptacle (20), wherein in the axial dispensing direction (longitudinal direction towards 26), the inner guide contour runs linearly section by section or runs with a curvature section by section (Fig. 7b), but is silent wherein the radius of curvature of which is at least 1 cm, and sections which are linear in the axial dispensing direction and sections are curved in the axial dispensing direction transition continuously into one another free from steps, free from kinks and free from jumps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radius of curvature of which is at least 1 cm, and sections which are linear in the axial dispensing direction and sections are curved in the axial dispensing direction transition continuously into one another free from steps, free from kinks and free from jumps, since such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art. IJ1 re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, Lunden teaches a device (Fig. 1a) for manually or mechanically producing a tubular packaging material of a paper web wound to form a roll, which forms an internal cavity, from which the paper web can be drawn to form the packaging material (Abstract), the device comprising: a receptacle (20) for at least partially circumferentially encompassing the roll (Col 3 lines 47-68); and an axial holder (27) for holding an end face (Proximate 27) of the roll, wherein the axial holder (27) has a wall (25), in which a dispensing opening (26) for dispensing the packaging material in an axial dispensing direction (longitudinal direction towards 26) is formed, 
wherein the wall (25) has an inner guide contour (Fig. 7b), which tapers in a funnel-like manner in the axial dispensing direction (longitudinal direction towards 26) from the receptacle to the dispensing opening (26), wherein the wall (25) is provided with at least one rear axial recess (opposite of 28 through which the roll enters) at a front end of the axial holder (27) in the axial dispensing direction.
Lunden is silent regarding that the front axial recess extends at least 10 millimeters in the axial dispensing direction, starting at the rear end of the axial holder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the front axial recess extends at least 10 millimeters in the axial dispensing direction, starting at the rear end of the axial holder, since such a modification would have involved a mere change in the size. of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. IJ1 re Rose, 105 USPQ 237 (CCPA 1955). Lunden already teaches that there is a need for making the tear means in the shape of a cylindrical sleeve or a cone which widen downwards in order to eliminate need of cutting oneself with the toothed edge (Col 1 lines 25-30)
Regarding claim 14, wherein the at least one rear axial recess has an obtuse opening angle in a front base section in the axial dispensing direction (Fig. 7b).
Regarding claim 16, Lunden teaches wherein the at least one rear axial recess (opposite of 28 through which the roll enters) has an access section, but is silent regarding which extends over at least 10 millimeters in the axial direction and the rims of this rear axial recess, which are located opposite one another in the circumferential direction, are spaced apart from one another by no less than 50 millimeters in the circumferential direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rear axial recess extends over at least 10 millimeters in the axial direction and the rims of this rear axial recess, which are located opposite one another in the circumferential direction, are spaced apart from one another by no less than 50 millimeters in the circumferential direction, since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. IJ1 re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 18, Lunden teaches wherein the at least one front or rear axial recess (28) but is silent regarding that it extends at least 20 millimeters in the axial dispensing direction (A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rear axial recess extends at least 20 millimeters in the axial dispensing direction (A), since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. IJ1 re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 19, wherein the at least one front or rear axial recess (28) extends at least in some sections in a radial direction (R) transversely to the axial dispensing direction (Fig. 7b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of device for manually or mechanically producing a tubular packaging material of a paper web wound to form a roll.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731

/ANDREW M TECCO/Primary Examiner, Art Unit 3731